Title: From John Adams to the President of Congress, No. 79, 4 June 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 4 June 1780. RC (PCC, No. 84, II, f. 98–101). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:762–764.
     In this letter, read in Congress on 25 Sept., John Adams provided a digest of newspaper accounts from Cádiz, Toulon, Brest, Paris, Ostend, Leyden, Brussels, and London for the period between 2 May and 3 June. The reports concerned Spanish and French naval operations, efforts of European merchants to trade with America, Dutch efforts to obtain redress from Britain for Fielding’s attack on Adm. van Bylandt’s convoy, and the general European response to the declaration of an armed neutrality.
    